DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/13/2022.
Claims 15 and 18 have been cancelled.
Claims 1-14, 16-17 and 19-21 are pending in this action.
The Terminal Disclaimer (TD) filed within the instant response has been accepted and placed in file for the record.
This action is final.
Claim Objections

Claim 13 is objected to because of the following informalities:  on line 13, “the three-dimensional” lacks antecedent basis.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  on line 14, “the three-dimensional” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	 Determining the scope and contents of the prior art.
2.  	Ascertaining the differences between the prior art and the claims at issue.
3.  	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sevak et al. (Sevak) (US 2020/0049832 A1) in view of Emadzadeh et al. (Emadzadeh) (US 2015/0045054 A).
As per claim 1: Sevak discloses about a system (see fig. 2), for determining a location/floor (see abstract), the system comprising:
a mobile electronic device configured to transmit data via the first network communication protocol (see par. 0148, 0098, 0156) (note -- transmit to one or more servers which inherently is based on a WAP protocol), ; and
one or more processors separate from the plurality of base station and the mobile electronic device (see fig. 2, element 10/server; par. 0103, 0104) (note, the server inherently includes at least one processor);
wherein the system is configured to:
detect, at the mobile electronic device, a plurality of electromagnetic signals (see par. 0148, 0168);
transmit, from the mobile device, data regarding one or 
more of the plurality of electromagnetic signals (see par. 0168);
determine, by the one or more processors, based on a comparison of the data received by the one or more of the plurality of base stations to stored data (see par. 0099) regarding a plurality of sets of electromagnetic signals detected at a respective plurality of locations/sources (see par. 0053, 0099), the location of the mobile device (see par. 0002, 0035). But, Sevak does not explicitly teach about a --- transmit, from the mobile device to one or more of the plurality of base stations, using the first network communication protocol; a plurality of base stations (access points), the plurality of base stations (access points) configured to receive data via a first network communication protocol (note Bluetooth is a protocol). However, in the same field of endeavor, Emadzadeh teaches --- the mobile devices may transmit the measured data to one or more of the APs as part of the protocol for establishing connections with the Aps (see par. 0031). Not that the APS are receiving data transmitted by mobile devices. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the reaching of Sevak with that of Emadzadeh for the advantage of providing Sevak’s mobile devices --- the protocol for establishing connections with the Aps (see par. 0031). 
As per claim 2: Sevak teaches a system of claim 1, wherein the system is further configured to, in response to receiving the data regarding the one or more of the plurality of electromagnetic signals at the one or more of the plurality of base stations, transmit the data from the one or more of the plurality of base stations to the one or more processors (see . par. 0160).
 As per claim 3: Emadzadeh teaches a system of claim 2, wherein the data is transmitted from the one or more of the plurality of base stations to the one or more processors using a second network communication protocol (see par. 0031) , 0075). Motivation is same as provided in the rejection of claim 1 above. 
As per claim 4: Sevak teaches a system of claim 1, wherein the plurality of electromagnetic signals comprises signals emitted by one or more of: Wi-Fi access points, Bluetooth devices, network-enabled appliances, network-enabled infrastructure devices, and loT devices par. (see 0047-0048, 0117). 
As per claim 5: Sevak teaches a system of claim 1, wherein the plurality of electromagnetic signals does not comprise signals emitted by one of more of the plurality of base stations (see par. 0047-0048, 0122).
As per claim 6: Sevak teaches a system of claim 1, wherein the data regarding one or more of the plurality of electromagnetic signals comprises a signal profile generated based on the plurality of electromagnetic signals (see par. 0052, 0056-0057). 
As per claim 7: Sevak teaches a system of claim 1, wherein the data regarding one or more of the plurality of electromagnetic signals is generated by comparing the plurality of electromagnetic signals to a predefined list of electromagnetic signals to select a subset of the plurality of electromagnetic signals based on the predefined list (see par. 0022, 0162, 0147, 0122). Note that (par. 0122) indicates the predefined list by providing “more or fewer than three signal sources). 
As per claim 8: Sevak teaches a system of claim 1, wherein the stored data regarding the plurality of sets of electromagnetic signals detected at the plurality of locations comprises data captured by a detection device at a time prior to the detection of the plurality of electromagnetic signals by the mobile electronic device (see par. 0045). Note “(e.g. floor plan and/or layout). 
As per claim 9: Sevak teaches a system of claim 1, wherein:
the mobile device is configured to detect an input comprising an instruction to determine the location of the mobile electronic device (see par. 0140); and
the detection of the plurality of electromagnetic signals is performed in response to detecting the input (see par. 0047-0048, 0122). 
As per claim 10: Sevak teaches a system of claim 1, wherein the system is further configured to generate and display an alert regarding the determined location of the mobile electronic device (see par. 0009, 0085). Note that display within the context of the applied prior art can be considered as alert.
As per claim 11: the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a process required by the system of claim1, wherein the steps of claim 11 correspond to the functions of the system in claim 1. Hence, claim 11 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 1.
As per claim 12: while the “three-dimensional space” is considered as an intended use (for it does not breathe life into the body the claim), the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a non-transitory computer- readable storage medium required by the system of claim1, wherein the instructions in claim 12 correspond to the functions of the system in claim 1. Hence, claim 12 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 1.
As per claim 21: the features of claim 21 are similar to the features of claim 1, except claim 21 is directed to a non-transitory computer-readable storage medium required by the system of claim 1, wherein the instructions in claim 21 correspond to the functions of the system in claim 1. It is to be noted that the “the mobile device” of the prior art and anyone of the “access points” can respectively be considered as first and second devices. Hence, claim 21 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 1.     

Allowable Subject Matter

Claims 13-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the priorrt of record does not disclose of fairly teach/suggest --- generating, based on the data regarding the first plurality of electromagnetic signals, a model of an environment in which the first plurality of signals was captured, wherein generating the model of the three-dimensional space based on the first plurality of electromagnetic signals comprises applying an adjustment to the data regarding the first plurality of electromagnetic signals to generate adjusted signal data, wherein the model is generated based on the adjusted signal data, as recited in or within the context of, particularly, claims 13 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. Following is applicant’s arguments and corresponding examiner’s responses.
Argument I: with regard to claims 1 and 11, 12, and 21, applicant asserts --- Sevak fails to disclose any “base station” that is configured to receive, from a mobile electronic device, data regarding one or more of the plurality of electromagnetic signals that were detected by the mobile electronic device. Rather than disclosing an arrangement in which a base station is provided separate from a mobile electronic device and separate from one or more processors that carries out the claimed processing steps, as claimed, Sevak instead discloses an arrangement in which a mobile electronic device sends data directly to a server for processing, without making use of any “base station” as claimed.
Response I: examiner respectfully disagrees with the argument. In that, Sevak discloses “one or more processors” (see fig. 2, element 10, a server that inherently includes one or more processors) which is separated from mobile devices (1a, 1b, 1c 1d) (see abstract). When Sevak is modified by Emadzadh as indicated above, the modified system will include a plurality of base stations (access points) base stations each  provided separate from a mobile electronic device and separate from one or more processors. Thus, the argument has not been found being persuasive. 
Argument II: with regard to claims 1 and 11, 12, and 21, applicant asserts --- Sevak fails to disclose or suggest at least “a plurality of base stations, the plurality of base stations configured to receive data via a first network communication protocol” and the mobile electronic device configured to “transmit, from the mobile device to one or more of the plurality of base stations, using the first network communication protocol, data regarding one or more of the plurality of electromagnetic signals.” The secondary reference Emadzadeh is not cited for this feature, and it does not, alone or in combination with Sevak, cure the deficiencies of Sevak. Emadzadeh, both alone or in combination with Sevak, fails to cure these deficiencies of Sevak, and is not cited for that purpose.
Response II: examiner respectfully disagrees with the argument. In the modified prior art system, the mobile device/s of Sevak receives electromagnetic signals received from electromagnetic signal sources (see par. 0003, 0048-0049) and transmitted to a server (fig. 2, element 10). When  Sevak is modified by Emadzadeh, Sevak’s mobile device/s will transmit the electromagnetic signals to Emazadeh’s base station which in turn will transmit/provide the electromagnetic signals to Sevak’s server.  Furthermore, contrary to applicant’s argument Emadzadeh is cited and  teaches “Emadzadeh teaches --- the
mobile devices may transmit the measured data to one or more of the APs as
part of the protocol for establishing connections with the Aps (see par. 0031) as indicated in the rejection of the claims in question. Thus, the argument is unpersuasive.. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/2/2022